           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

GREGORY M. WILSON
ADC #162142                                                 PLAINTIFF

v.                        No. 2:18-cv-8-DPM-JJV

JONNIE JONES, Administrator, St. Francis
County Jail; MARTY WATLINGTON, Jailer,
St. Francis County Jail; and OTIS SMITH,
Jail er, St. Francis County Jail                        DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Wilson hasn't updated his address;        his mail is still being
returned undelivered. NQ 43-47. Motion, NQ 40, granted. Wilson's
remaining claims are dismissed without prejudice for failure to
prosecute. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                  f
                                  D.P. Marshall Jr.
                                  United States District Judge
